Exhibit 10.1

 

MASTER AGREEMENT

 

by and between

 

INFINITY AUGMENTED REALITY INC.

 

- AND -

 

CREDIT STRATEGIES LLC

 

- AND -

 

PLATINUM PARTNERS VALUE ARBITRAGE FUND L.P.

 

- AND -

 

ALS CAPITAL VENTURES LLC

 

- AND -

 

CS MASTER HOLDINGS

 

- AND -

 

MOSHE ORATZ

 

- AND -

 

SBO TRUST U/A/D 4/13/10

 

- AND -

 

MJSYRL INC.

 

- AND -

 

SINGULARITEAM FUND LP

 

February 2, 2015

 



 

 

 

MASTER AGREEMENT

 

This Master Agreement (the “Master Agreement”), dated as of February 2, 2015 is
entered into

 

B E T W E E N :

 

Infinity Augmented Reality, Inc. (f/k/a Absolute Life Solutions, Inc., the
“Company”)

 

- and -

 

Platinum Partners Value Arbitrage Fund L.P. (“Platinum Fund”, or an
“Indemnitor”)

 

- and -

 

Credit Strategies LLC (“Credit Strategies”, or an “Indemnitor”)

 

- and -

 

ALS Capital Ventures LLC, for itself and as agent for each of its affiliates on
behalf of whom it holds the Satisfaction Amount (“ALS”, or an “Indemnitor”)

 

- and -

 

CS Master Holdings LLC (“CS Master Holdings”)

 

- and –

 

Moshe Oratz

 

- and –

 

Singulariteam Fund LP (f/k/a Genesis Angels Fund, LP, “Singulariteam”)

 

- and -

 

SBO Trust U/A/D 4/13/10 (“SBO Trust”)

 

- and -

 

MJSYRL Inc. (“MJSYRL”)

 

(Each shall be referred to individually as a “Party” and collectively as the
“Parties”)

 

WHEREAS, the Company, ALS and the Platinum Fund and certain of its affiliates
(on behalf of whom it acted as agent) are parties to that certain Revolving
Credit, Term Loan and Security Agreement (the “Revolving Credit Agreement”),
dated July 31, 2012 and that certain Loan Satisfaction Agreement, dated November
15, 2012 (the “Loan Satisfaction Agreement”), pursuant to which ALS was
designated as the recipient of, and received from the Company, the Satisfaction
Amount;

 

WHEREAS, ALS has agreed to formally accept the assignment of all liabilities
relating to the Life Settlement Business Liabilities (as defined below);

 



2

 

 

WHEREAS, the Debentureholders (as defined below) are parties to one or more
various Securities Purchase Agreements (collectively the “Securities Purchase
Agreements”) entered into with the Company during the course of the Company's
2013, 2014 and 2015 fiscal years (including that certain Securities Purchase
Agreement by and between the Company, Credit Strategies and certain of its
affiliates, dated April 23, 2013, that certain Securities Purchase Agreement by
and between the Company, Credit Strategies and certain of its affiliates and
ALS, dated June 16, 2014, and that certain Securities Purchase Agreement by and
between the Company, Credit Strategies and certain of its affiliates and
Singulariteam, dated March 26, 2014), pursuant to which such Debentureholders
were issued (i) convertible debentures of the Company convertible into shares of
the Company's common stock, par value $0.00001 per share (the “Common Stock”)
with a term of five years and an interest rate of 1.20% per annum, payable
semi-annually in cash or in kind (the “Debentures”) and (ii) warrants to
purchase the Company's Common Stock, exercisable for a period of five years at
an initial exercise price of $0.50 per share (the “Warrants”);

 

WHEREAS, the Parties hereto acknowledge that the current outstanding securities
of the Company and status of the Company as a public reporting company is
deterring certain private investors from investing in and providing necessary
funding to the Company. The Parties hereto agree that it is in the best interest
of the Company to convert the company's Convertible Securities into Conversion
Stock as set forth herein, and to take such necessary actions which will allow
the Company to cease functioning as a public reporting company in order to
secure such funding and to eliminate the costs associated with being a public
reporting company are not justified by the benefits.

 

WHEREAS, the Parties hereto wish to propose an arrangement involving, among
other things (i) the assumption by the Indemnitors of all potential liabilities
in connection with the Company's prior activities in the life settlement
business, (ii) the amendment of the terms of of all outstanding Debentures and
Warrants held by any of the Parties to provide that these securities are
convertible for Converstion Stock and then converting such securities into
Conversion Stock in exchange for the Company reducing the exercise price of the
Warrants to the par value of the Common Stock, (iii) to approve and cause the
Company effect a consolidation (reverse stock split) of the Company's
outstanding Securities (the “Reverse Stock Split”) whereby the number of record
holders of Common Stock are reduced to fewer than 300, with the exact
consolidation ratio to be set within this range by the Company's board of
directors (the “Board”) immediately followed by a forward stock split of the
Company's outstanding Common Stock, at the same exchange ratio (the "Forward
Split").; (iv) subject to and contingent upon the consummation of the Reverse
Stock Split, to approve and cause the Company to take all necessary actions to
terminate the registration under a “going dark” deregistration process (the
“Deregistration”) of its Common Stock under Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and suspend the Company's
duty to file periodic reports and other information with the Securities Exchange
Commission (the “SEC”); (v) to approve and cause the Company to issue to certain
executive officers and employees of the Company and of the Company's wholly
owned Israeli subsidiary, Infinity Augmented Reality Israel Ltd. (the
“Subsidiary”), 155,000,000 Restricted Stock Units and/or options to purchase
Common Stock; (vi) to approve and adopt a new Company equity incentive plan in
order to facilitate said grant of Restricted Stock Units and/or options to
purchase Common Stock to such executive officers and employees of the Company;
(vii) to approve and cause the Company to effect an adjustment to the exercise
price for the share options previously granted to Israeli employees under
appendix B to the Company's 2013 Equity Incentive Plan, in order to bring the
exercise price in line with the current market price of the Company’s Common
Stock; and (viii) the amendment of the Company’s Articles of Incorporation to
provide for an increase of the Company's authorized share capital including the
number of shares allocated to Series A Preferred Stock and Series B Preferred
Stock and for the issuance of Conversion Stock to the Debentureholders and
Warrantholders ((i) through (viii) collectively referred to as the “Arrangement
Transactions”); (ix) to approve the Company raising additional funds by way of
entering into a subscription agreement with certain of the Parties and
additional third parties after the Deregistration, of up to US$5,000,000.

 



3

 

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the covenants
and agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:

 

1.DEFINITIONS

 

1.1.“Convertible Securities” shall mean the Debentures and the Warrants.
Convertible Securities shall not include any options or Restricted Stock Units
issued or to be issued under the Company’s equity incentive plans or the Grants
(as defined below).

 

1.2.“Series A Preferred Stock” shall mean Series A Preffered Stock which shall
confer such rights and obligations on the holders thereof, as set forth in
Sections 3.6 and 3.7 hereto.

 

1.3.“Conversion Stock” shall mean the Common Stock and the Series A Preferred
Stock issued to the Debentureholders pursuant to the Conversion under Section
3.3 hereto.

 

1.4.“Debentureholders” shall mean the Parties holding Convertible Securities as
listed on Schedule A hereto.

 

1.5.“Deemed Liquidation” shall mean a consolidation, merger or reorganization of
the Company with or into, or a sale or acquisition of all or substantially all
of the Company's assets or issued and outstanding share capital to or by, any
other entity or person, excluding (i) any such sale or transfer to or
acquisition by a wholly-owned subsidiary of the Company; and (ii) a transaction
effected exclusively for the purpose of changing the domicile or structure of
the Company.

 

1.6.“Fully-Diluted Basis” shall mean assuming (i) the exercise of all options,
Convertible Securities and rights to acquire shares of Common Stock, and (ii)
the conversion or exchange of all securities convertible into or exchangeable
for capital shares of the Company, in each case whether or not then vested or
exercisable.

 

1.7.“Insurance Payout” shall mean the Insurance Payout as defined in the Loan
Satisfaction Agreement.

 

1.8.“Life Insurance Business” shall mean the former, discontinued, business of
the Company, from 2010 through November 15, 2012, as a specialty financial
services company engaged in the purchase of life settlements.

 

1.9.“Losses” shall mean any losses, damages, bonds, dues, assessments, fines,
interest, penalties, claims, taxes, fees, costs (including costs of
investigation, defense and enforcement of this Master Agreement), diminution of
value, lost profits, consequential damages, expenses or amounts paid in
settlement (in each case, including attorneys’ and experts’ fees and expenses),
threatened or actual, and whether or not involving a third party claim.

 

1.10.“Restricted Stock Units” or “RSUs” shall mean Restricted Stock Units to be
issued under the Company’s New Plan (as such term is defined below) to be
approved by shareholders.

 

1.11.“Satisfaction Amount” shall mean the Satisfaction Amount as defined in the
Loan Satisfaction Agreement.

 

1.12.“Schedule 14A” shall mean a Proxy Statement pursuant to Section 14(a) of
the Exchange Act of 1934.

 

1.13.“Schedule 14C” shall mean an information statement pursuant to Section
14(c) of the Exchange Act.

 

1.14.“Schedule 13E-3” shall mean a transaction statement under section 13(e) of
the Exchange Act and Rule 13e-3 thereunder.

 



4

 

 

1.15.“Securities” shall mean Common Stock, Series A Common Preferred Stock,
Warrants, Debentures, Restricted Stock Units and options to purchase any of the
forgoing.

 

1.16.“Subscription Agreement” shall have the meaning set forth in Section 6
hereto.

 

1.17.“Term Loan Lender(s)” shall have the meaning as ascribed to such term in
the Loan Satisfaction Agreement and the Revolving Credit Agreement.

 

2.ASSUMPTION OF POTENTIAL LIABILITIES

 

2.1.The Indemnitors hereby acknowledge that it was the intention of each of the
Indemnitors that, upon consummation of the transactions contemplated by the Loan
Satisfaction Agreement, the Company would not have any liability whatsoever with
respect to the Company’s former activities in the life settlement business
including, but not limited to, any tax or tax expense arising at any time from
the Insurance Payout or the Loan Satisfaction Agreement (collectively, “Life
Settlement Business Liabilities”), which, until such consummation of the Loan
Satisfaction Agreement, was the Company’s former line of business. To induce the
Company to enter into and consummate the Loan Satisfaction Agreement, each of
the Indemnitors had intended to assume any and all Life Settlement Business
Liabilities and to indemnify and hold the Company and its directors and officers
harmless from and against any and all Life Settlement Business Liabilities.

 

2.2.To reflect the Indemnitors’ confirmation of their intentions to assume, any
and all Life Settlement Business Liabilities and to indemnify the Company and
its directors and officers from and against any Losses directly or indirectly
relating to any and all Life Settlement Business Liabilities incurred or to be
incurred by the Company, the Indemnitors hereby agree as follows:

 

(a)The Indemnitors, jointly and severally, hereby assume and agree to pay,
perform and discharge all Life Settlement Business Liabilities.

 

(b)The Indemnitors, jointly and severally, hereby agree to indemnify and defend
against, and to hold the Company and its directors and officers harmless from
and against, and to pay and reimburse the Company for, any and all Losses
incurred or sustained by, or imposed upon, the Company based upon, as a result
of, arising out of or directly or indirectly relating to any and all Life
Settlement Business Liabilities incurred or to be incurred by the Company.

 

(c)Each of the Indemnitors has received adequate consideration for such
Indemnitor’s agreements provided herein. Such consideration includes, but is not
necessarily limited to, the Company’s having entered into the Loan Satisfaction
Agreement and consummating the transactions contemplated thereby.

 

(d)The Company may at any time give notice (a “Liability Notice”) to each
Indemnitor who is a signatory named as such on the signature page of this Master
Agreement (and such Liability Notice shall be deemed given to any other
affiliate of Platinum Fund who is an Indemnitor but is not specifically named on
such signature page) stating that the Company has incurred and/or paid and/or
expects to be obligated to pay Life Settlement Business Liabilities. Such
Liability Notice shall indicate the amount of the Life Settlement Business
Liabilities, the period(s) to which such liabilities apply and the jurisdictions
(e.g., federal, state or local) to which they apply. The Liability Notice will
also include wire instructions to be used in making the payments due to the
Company hereunder.

 



5

 

 

(e)Each Indemnitor shall be obligated to pay the amount specified in the
Liability Notice, in full within ten (10) business days from such Indemnitor’s
receipt of a Liability Notice. The Indemnitors shall be entitled to determine
among themselves what portion of the amount specified in the Liability Notice
each will contribute, provided, however, that the obligation of each of the
Indemnitors to the Company shall be joint and several, and therefore, the
failure of any Indemnitor to timely contribute its share of the full amount due
will not relieve any other Indemnitor of its obligation to contribute the full
amount to the Company on a timely basis. If the Company does not receive the
full amount due as specified in the Liability Notice, the Company may, at its
sole discretion, proceed against any Indemnitor for the unpaid balance without
having to proceed against any one or more other Indemnitor(s) or to exhaust any
other remedies it may have with respect to any one or more other Indemnitor(s).

 

(f)With respect to amounts due to the Company under any Life Settlement Business
Liabilities or otherwise hereunder, no Indemnitor shall be entitled to or
exercise any right of set off against amounts, if any, due or claimed to be due
from the Company to the Indemnitor or any other party.

 

(g)The Indemnitors hereby agree to indemnify the Company for all legal fees and
expenses relating to the Life Settlement Business Liabilities and assume all
liability relating to the litigation in the Supreme Court of the State of New
York, index number 653646/2011, CMS Life Insurance Opportunity Fund, L.P., et
al. v. the Company et. al. (the “Litigation”) including legal fees that have
already been paid to the Company’s attorneys with regard to such matter. As of
the date hereof, such legal fees amount to $60,000, which shall be wired to the
Company within 10 days of the signature hereof.

 

(h)The Indemnitors agree that they will assist the Company in trying to become
released from the Litigation, and any other litigation relating to the Life
Settlement Business Liabilities and will take all reasonably necessary actions
and file all reasonably necessary documents to assist the Company in extracting
itself from all such proceedings.

 

(i)The Indemnitors each represent and warrant that:

 

(i)they have all requisite power and authority (corporate or other) to execute
and deliver this Agreement and any other agreement and/or instrument the
execution and delivery of which by the Company is contemplated hereby or which
are ancillary hereto and to consummate the transactions contemplated hereby and
thereby.

 

(ii)This Agreement, when executed and delivered by each of the Indemnitors, will
constitute valid and legally binding obligation of such Indemnitor, legally
enforceable against such Indemnitor in accordance with their respective terms
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.

 

(j)The indemnification of the Company of any loss related to the Life Settlement
Business Liabilities shall not be assignable without the consent of the Company
in its sole discretion.

 



6

 

 

3.CONVERSION OF DEBENTURES; EXERCISE OF WARRANTS

 

3.1.The Parties hereby acknowledge that the conversion and exercise of all
outstanding Debentures and Warrants held by any of the Parties, into Conversion
Stock, is a condition precedent to the Company entering into the Subscription
Agreement and to the respective subscribing investors thereunder provided the
necessary funding for the Company to continue operating and developing it
business.

 

3.2.In order to incentivize each Party to convert exercise of all outstanding
Debentures and Warrants held by each Party, the Company hereby agrees to reduce
the exercise price of the Warrants to the par value of the Common Stock.

 

3.3.Following the execution of this Master Agreement and upon the amendment of
the certificate of designation relating to the rights of the Series A Preferred
Stock, all of the outstanding Debentures and Warrants, except for the Debentures
and Warrants held by ALS, shall be automatically converted into Series A
Preferred Stock and all outstanding Warrants shall be automatically exercised
into Series A Preferred Stock against payment of the par value for such
shares.Upon the execution of this Master Agreement, the Debentures held by ALS
shall be automatically converted into Common Stock and the Warrants held by ALS
shall be automatically exercised into Common Stock upon payment of the par value
for such shares (collectively, the “Conversion”).

 

3.4.Schedule B hereto, contains a Capitalization Table which sets forth the
number of Securities of the Company held by each Party prior to, and immediately
following the consummation of the Arrangement Transactions and assuming the
investment of the maximum amount under the Subscription Agreement (the
“Capitalization Table”).

 

3.5.Each Party hereby confirms that following the issuance of Conversion Stock
to each such Party pursuant to the Conversion as set forth herein, any and all
amounts which it may have been entitled to receive from the Company shall be
deemed repaid in full and neither the Debentures nor the Warrants shall confer
any further rights on each such Party or obligations upon the Company, in all
respects.

 

3.6.Each Debentureholder to the extent that such Debentureholder is a holder of
any Debenture of the Company being converted and/or cancelled in consideration
of the issuance hereunder of Conversion Stock to such Debentureholder, hereby
agrees that the entire amount owed to such Debentureholder under such Debenture
is being tendered to the Company in exchange for the applicable shares of
Conversion Stock set forth on the Capitalization Table, and effective upon the
Company’s and such Debentureholder execution and delivery of this Master
Agreement, without any further action required by the Company or such
Debentureholder, such note and all obligations set forth therein shall be
immediately deemed repaid in full and terminated in their entirety, including,
but not limited to, any security interest effected therein.

 

3.7.Series A Preferred Stock shall confer upon the holders thereof, all the
rights and obligations granted to and imposed on the holders of Common Stock of
the Company and the holders of Series A Preferred Stock shall vote together with
the Common Stock on all matters brought before the stockholders of the Company
as a single class.

 

3.8.The Series A Preferred Stock, or any part thereof, will be convertible on a
one-to-one basis to the Company’s Common Stock, par value of $ 0.00001 each,
subject to proportional adjustment for share splits, dividends or
recapitalizations at the option of the holder of such Preferred A Stock. The
Preferred A Stock will automatically convert on a one-to-one basis into Common
Stock in the event of (a) the closing of a public offering of the Company’s
shares netting at least US$20,000,000 (twenty million US dollars) to the Company
; or (b) the consent of the holders of a majority of the Preferred A Stock.

 



7

 

 

3.9.Notwithstanding the aforementioned in Section 3.7 above, in the event of a
Deemed Liquidation, the holders of Series A Preferred Stock shall be entitled to
a liquidation preference of $6,634,256, plus interest of 1.2% per annum
commencing from January 1, 2015, which shall be distributed pro rata among all
Debentureholders other than ALS, in accordance with their pro rata holdings of
Convertible Securities as set forth in Schedule A hereto, prior and in
preference to any distribution of any available funds and assets of the Company
to all other stockholders (the “Liquidation Preference”), provided, however,
that in the event that the holders of Series A Preferred Stock would receive at
least $6,634,256, plus any accrued interest at such date (before deduction or
withholding of any tax) in any such Deemed Liquidation prior to calculating and
applying the Liquidation Preference, then the holders of Series A Preferred
Stock shall not receive the Liquidation Preference and this provision shall be
null and void. For the avoidance of doubt, other than the Liquidation Preference
the Series A Preferred Stock shall not entitle the holders thereof to any other
preferential or special rights.

 

3.10.The Parties hereto will take all necessary actions to amend the Company's
Amended and Restated Articles of Incorporation and/or By Laws, in order to
approve an increase of the Company's authorized share capital of the Company to
1,000,000,000 shares of Common Stock and to increase the authorized share
capital allotted to the Series A Preferred Stock and Series B Preferred Stock.

 

4.REVERSE/FORWARD STOCK SPLIT; DEREGISTRATION; SUSPENSION OF DUTY TO FILE WITH
THE SEC

 

4.1.The Parties hereby acknowledge that despite the expectations that as a
public reporting company, the Company will be able to leverage its public
company equity to raise capital to help develop and grow its business and expand
its operations, the Company has been unable to raise significant capital and has
derived only minimal benefits from being a public reporting company. The low
trading volume of the Common Stock and the Company's low market capitalization
have reduced the traditional liquidity benefits of being a public reporting
company to its stockholders. Additionally, the Common Stock has failed to
attract any interest from institutional investors or market analysts, which
could have created a more active and liquid market for the Common Stock.

 

4.2.In light of the aforementioned in Section 4.1 above and the fact that the
Reverse Stock Split is expected to result in the elimination of expenses related
to the Company's disclosure and reporting requirements under the Exchange Act
and decrease the administrative expenses incurred by the Company in servicing a
large number of record stockholders who own very small numbers of shares of the
outstanding Common Stock, as holders of a majority of the Common Stock, the
Parties hereby agree to approve and cause the Company to take all necessary
actions and execute all forms and filings necessary for effecting the Reverse
Stock Split at a ratio of not less than 1-for-101 and not more than 1-for-10,001
immediately followed by the Forward Stock Split of the Company's outstanding
Common Stock, at any time after the execution of this Master Agreement, with the
exact consolidation (and consequently, Forward Stock Split) ratio to be set
within this range by the Company's Board, with primary purpose of reducing the
number of record holders of the Company's Common Stock to fewer than 300, so as
to allow the Company to perform the Deregistration.

 

4.3.Subject to, contingent upon and immediately following the consummation of
the Reverse Stock Split, as holders of a majority of the Common Stock, the
Parties hereby agree to approve and cause the Company to take all necessary
actions to effect the Deregistration (including but not limited to the filing of
a Schedule 14C or Schedule 14A and Schedule 13E-3 with the SEC), whereby
terminating the registration of the Company's Common Stock under Section 12(g)
of the Exchange Act and suspending the Company's duty to file periodic reports
and other information with the SEC.

 



8

 

 

5.ISSUANCE OF RESTRICTED STOCK UNITS AND/OR OPTIONS TO EXECUTIVE OFFICERS AND
EMPLOYEES; REPRICING OF EXERCISE PRICE FOR GRANTS TO ISRAELI EMPLOYEES UNDER
2013 PLAN

 

5.1.The Parties hereby acknowledge that the business of the Company has varied
since the execution of the Loan Satisfaction Agreement, and more specifically,
over the course of the past fiscal year, and that the Company's success is
dependent in large part upon its ability to develop its new product. In
particular, the Parties hereby acknowledge that, due to the relatively early
stage of the Company's new business, the Company's success is highly dependent
on the abilities and continued service of certain of its and its Subsidiary's
executive officers, to provide the necessary experience and background to
develop the new product and that the loss of the services of such executive
officers could impede the Company's ability to develop its augmented reality
platform.

 

5.2.Therefore, as holders of a majority of the Common Stock, the Parties hereby
agree to approve and to cause the Company and the Board to issue to certain
executive officers and employees of the Company's and of the Subsidiary
specified in Schedule C hereto, 155,000,000 shares of Restricted Stock Units
and/or options to purchase Common Stock. The number of shares of Restricted
Stock Units and/or options to be granted to each of such officers and employees
shall be as set forth in Schedule C attached hereto (the “Grants”).

 

5.3.As holders of a majority of the Common Stock, the Parties hereby agree to
approve and subject to the approval of the Board, to cause the Company to take
all necessary actions to adopt a new equity incentive plan (the “New Plan”),
which will include a sufficient number of shares subject to and reserved for
issuance under such New Plan as shall be necessary in order to facilitate the
Grants.

 

5.4.As holders of a majority of the Common Stock, the Parties hereby agree to
approve and to cause the Company and the Board to effect an adjustment to the
exercise price for the share options previously granted to Israeli employees
under appendix B to the Company's 2013 Equity Incentive Plan, in order to bring
the exercise price in line with the current market price of the Company’s Common
Stock.

 

6.SUBSCRIPTION AGREEMENT

 

6.1.As holders of a majority of the Common Stock, the Parties hereby agree,
subject to and conditioned upon the successful consummation of all Arrangement
Transactions pursuant to this Master Agreement and the receipt of the approval
of the Board, to approve the Company entering into a Subscription Agreement (the
“Subscription Agreement”) with certain Parties hereto and/or certain third
parties approved by the Board (the “Investors”), for the investment in the
Company and the purchase of Common Stock of the Company for an aggregate
purchase price of up to $5,000,000 (the “Investment Range”) at a pre-money
valuation of no less than $6,000,000 (the “Valuation”).

 

6.2.As holders of a majority of the Common Stock, the Parties agree that the
Board shall determine, and hereby authorize the Board to determine, at its sole
discretion, the terms of the Subscription Agreement and the actual investment
amount within such Investment Range, subject to the abovementioned Valuation.

 

6.3.Singulariteam hereby acknowledges that it has held discussions with the
Company regarding leading the next investment round in the Company, provided,
that the Company no longer be listed as a public reporting company, that the
Conversion be performed and that the Indemnitors assume all Life Settlement
Business Liabilities.

 



9

 

 

7.STOCKHOLDER CONSENT; WAIVER;

 

7.1.Each Party hereby irrevocably, unconditionally, completely and forever
waives any and all rights, restrictions or limitations, title, interest,
payment, claim or demand, including without limitation any pre-emptive rights,
right of first refusal, co-sale rights, over-allotment rights, anti-dilution or
capital adjustment rights, veto rights, appraisal rights, participation, or
other rights that it may have by law, under the Company’s Certificate of
Incorporation, the Securities Purchase Agreements, and/or under any agreement to
which it is a party, with respect to or in connection with the Companies
Securities, the Debentures and the Warrants and the conversion thereof, the
Grants, the Subscription Agreement and the issuance of Common Stock or Series A
Preferred Stock, the Arrangement Transactions and/or any other transaction
contemplated thereunder or under this Master Agreement.

 

7.2.Each Party who hold, or will hold prior to the record date of such vote
hereby approves and agrees to execute a written resolution by the stockholders,
substantially in the form attached hereto as Schedule D, consenting to and
approving the entering into execution and performance by the Company of all
Arrangement Transactions and all other transactions and actions pursuant to this
Master Agreement. The Parties acknowledge that they have each had a prior
relationship with the Company and the matters in the resolution attached as
Schedule D are part of the agreement made with the Company in order to finance
its future activities. The agreements contained herein were made with the
assumption that all of the Arrangement Transactions will take place. All Parties
hereto forever wave any right to object to the Arrangement Transactions in any
way or form.

 

8.MISCELLANEOUS

 

8.1.Headings. The headings of the Sections of this Agreement are for convenience
of reference only and are not to be considered in construing this Agreement.

 

8.2.Notices. All notices or other communications hereunder shall be in writing
and shall be given in person, by courier, by registered mail return receipt
requested (registered international air mail if mailed internationally) or by
facsimile or e-mail transmission with confirmed transmission thereof, addressed
as set forth below, or such other address as a Party may designate to the other
Parties in accordance with the aforesaid procedure:

 

  if to the Company:     Infinity Augmented Reality, Inc. c/o Infinity Augmented
Reality Israel Ltd.     Mota Gur 9, PO Box 10230     Petah Tikva, Israel    
Email: ortal@infinityar.com     Fax: 972-72-228-8398     Attn: Ortal Zanzury,
CFO & Secretary         with a copy (which shall not constitute a notice) to:  
  Pearl Cohen Zedek Latzer Baratz     1 Azrieli Center, Round Tower, 18th Floor,
    Tel-Aviv 67021, Israel     Email : BWaltuch@PearlCohen.com     Fax:
972-(3)-607-3778     Attn : Benjamin Waltuch, Adv.         If to any other
Party:     to the Party's address as set forth on Schedule E hereto.

 

All notices and other communications delivered in person or by courier shall be
deemed to have been delivered as of actual delivery thereof, those given by
facsimile or e-mail transmission shall be deemed delivered on the following
business day after transmission with confirmed transmission thereof, and all
notices and other communications sent by registered mail (or air mail if the
posting is international) return receipt requested, on the date set forth on the
return receipt.

 



10

 

 

8.3.Further Actions. At any time and from time to time, each Party agrees,
without further consideration, to take such actions including the execution and
delivery of further documents and voting its shares in the Company, as may be
reasonably necessary to effectuate the purposes of this Agreement.

 

8.4.Expenses. Each Party shall bear its own costs and expenses related to the
transactions contemplated hereby.

 

8.5.Entire Agreement; Amendment. This Agreement (together with the annex and
schedules attached hereto), contains the entire understanding of the Parties
with respect to its subject matter and supersedes all prior negotiations,
discussions, commitments, representations, covenants and agreements and
understandings, weather written or oral, between the Parties with respect to the
subject matter hereof. This Agreement may not be amended, supplemented,
discharged, terminated or altered except with the written consent of the Company
and the Investors holding a majority of the Subscription Shares of the Company
purchased under this Agreement, at the time of such change or amendment.

 

8.6.Successors and Assigns. Except as otherwise expressly limited herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the Parties hereto.
None of the rights, privileges, or obligations set forth in, arising under, or
created by this Agreement may be assigned without the prior consent in writing
of each Party to this Agreement. The Life Settlement Business Liabilities shall
not be assigned without the prior written consent of the Company.

 

8.7.Severability. In the event that any one or more of the provisions contained
in this Agreement shall be declared invalid, void or unenforceable, the reminder
of the provisions of this Agreement shall remain in full force and effect, and
such invalid, void or unenforceable provision shall be interpreted in a manner
which accomplishes, to the extent possible, the original purpose of such
provision.

 

8.8.Delays or Omissions; Waiver. No delay or omission by any Party to exercise
any right, power, or remedy accruing to either the Company or the Investors,
upon any breach or default by another Party hereunder, shall impair any such
right or remedy nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein or in any similar breach or default
thereafter occurring. The observance of any term hereof may be only be expressly
waived (either prospectively or retroactively and either generally or in a
particular instance) in writing by the Party against which the waiver is sought
and shall be effective only to the extent specifically set forth in such
writing.

 

8.9.Taxes. Each of the Parties shall bear and pay the taxes and levies imposed
on it (if any) under any law in relation with this Master Agreement and the
transactions contemplated herein.

 

8.10.Governing Law and Jurisdiction. This Agreement shall be exclusively
governed by and construed in accordance with the laws of the State of New York
for contracts to be wholly performed in such state and without giving effect to
the principles thereof regarding the conflict of laws. Each of the Parties
consents to the exclusive jurisdiction of the federal courts whose districts
encompass any part of the County of New York or the state courts of the State of
New York sitting in the County of New York in connection with any dispute
arising under this Supplement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper. Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.

 



11

 

 

8.11.WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS SUPPLEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.

 

8.12.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. A Party may enter into this Agreement by
signing any such counterpart and each counterpart may be signed and executed by
the Parties and transmitted by facsimile or by electronic mail in PDF format and
shall be as valid and effective as if executed as an original.

 

[the remainder of this page was intentionally left blank]

 



12

 

 

Signature Page

 

Infinity Augmented Reality, Inc.- Master Agreement

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the Effective
Date:

 

/s/ Motti Kushnir & Ortal Zanzuri

  Infinity Augmented Reality, Inc.       By: Motti Kushnir   Title: CEO   By:
Ortal Zanzuri   Title: CFO      

/s/ David Steinberg

  Platinum Partners Value Arbitrage Fund L.P.       By: David Steinberg      
/s/ David Steinberg  

ALS Capital Ventures LLC

 

On behalf of itself as agent for each of its affiliates on behalf of whom it
holds the Satisfaction Amount

      By: David Steinberg   Title: _____________       /s/ David Greenspan   CS
Master Holdings LLC       By: David Greenspan   Title: ___________       /s/
Moshe Oratz  

MOSHE ORATZ



      /s/ Yisroel Oratz    SBO Trust U/A/D 4/13/10       By: Yisroel Oratz  
Title: Trustee       /s/ Moshe Oratz   MJSYRL Inc.       /s/ Moshe Hogeg &
Kenges Rakishev    Singulariteam Fund LP       By: Moshe Hogeg   Title: Director
and authorized Signatory   By: Kenges Rakishev   Title: Director and authorized
Signatory  

 

 

13



 

 

